UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LLEWELLYN ANGELO WILLIAMS,
                          Plaintiff,
                                                                     19-CV-2710 (CM)
                    -against-
                                                                 ORDER OF DISMISSAL
CITY OF NEW ROCHELLE,
                          Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Llewellyn Angelo Williams, of Rockville, Maryland, appears pro se and brings

this action under 42 U.S.C. §§ 1981 and 1983. He sues the City of New Rochelle, New York,

and seeks monetary damages as well as injunctive relief. By order dated June 21, 2019, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. For

the reasons discussed below, the Court dismisses this action.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint, or portion thereof, when the Court lacks subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),

and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted,

emphasis in original).
                                        BACKGROUND

A.     Williams v. The City of New Rochelle, No. 13-CV-3315 (NSR)

       On May 16, 2013, Plaintiff filed an action in this Court under 42 U.S.C. § 1983 against

the City of New Rochelle (“the City”). See Williams v. The City of New Rochelle, No. 13-CV-

3315 (NSR) (“ Williams I”). Later that year, he amended his complaint to add as defendants the

City’s police department and individual members of its police department. Plaintiff, who owns a

small towing company and was then a New Rochelle resident, asserted claims under 42 U.S.C.

§§ 1981 and 1983 arising from (1) the City’s enforcement of Chapter 316 of the Code of the City

of New Rochelle (“Chapter 316”), which regulates towing businesses that “boot” 1 vehicles that

are illegally parked on private or public property within the City, and (2) the individual

defendants’ enforcement of Chapter 316 against him. See Williams I, No. 13-CV-3315 (NSR), at

1-9 (S.D.N.Y. Dec. 7, 2017).

       In an Opinion and Order dated December 7, 2017, Judge Nelson S. Román of this Court

granted the defendants’ motion for summary judgment. Id. at 9-26. By order dated December 20,

2018, Judge Román denied Plaintiff’s motion for reconsideration. Williams I, No. 13-CV-3315

(NSR) (S.D.N.Y. Dec. 20, 2018). Plaintiff appealed, and his appeal is pending in the United

States Court of Appeals for the Second Circuit. See Williams v. The City of New Rochelle, No.

18-84 (2d Cir.).




       1
         Under Chapter 316, booting is defined as “to clamp, affix or lock a booting device onto
the wheel of a motor vehicle to prevent the wheel from rotating, thereby immobilizing the
vehicle.” Code of the City of New Rochelle § 316-2.


                                                 2
B.     The present action

       In the present action, Plaintiff asserts claims under §§ 1981 and 1983 against the City.

His claims arise from (1) the City’s amendments to Chapter 316, which Plaintiff alleges took

effect on October 16, 2012, and (2) the City’s enforcement of Chapter 316 against him thereafter.

                                           DISCUSSION

A.     Claim preclusion

       The Court must dismiss Plaintiff’s claims under the doctrine of claim preclusion. This

doctrine, also known as res judicata, limits repetitious suits, establishes certainty in legal

relations, and preserves judicial economy. Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir.

2000). The doctrine applies in a later litigation “if [an] earlier decision was (1) a final judgment

on the merits, (2) by a court of competent jurisdiction, (3) [the earlier decision] involved the

same parties or their privies, and (4) [the earlier decision] involved the same cause of action.” In

re Adelphia Recovery Trust, 634 F.3d 678, 694 (2d Cir. 2011) (internal quotation marks and

citation omitted, first alteration in original). “[A] final judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been raised

in that action.” Proctor v. LeClaire, 715 F.3d 402, 411 (2d Cir. 2013) (internal quotation marks

and citations omitted). “A party cannot avoid the preclusive effect of res judicata by asserting a

new theory or a different remedy.” Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 157

(2d Cir. 2017) (internal quotation marks and citation omitted).

       To determine if a claim could have been raised in an earlier action, courts look to whether

the present claim arises out of the same transaction or series of transactions asserted in the earlier

action. See Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001). The granting of summary judgment

is an adjudication on the merits for the purpose of claim preclusion. E.g., Weston Funding Corp.

v. Lafayette Towers, Inc., 550 F.2d 710, 714-15 (2d Cir. 1977); Strujan v. Merck & Co. Inc., No.


                                                  3
18-CV-8756 (CM), 2019 WL 1897672, at *2 (S.D.N.Y. Apr. 26, 2019). And the preclusive

effect of a judgment on the merits is immediate, regardless of whether an appeal of the judgment

is pending. See Coleman v. Tollefson, 135 S. Ct. 1759, 1764 (2015); Transaero, Inc. v. La

Fuerza Aerea Boliviana, 162 F.3d 724, 730 (2d Cir. 1998). Although claim preclusion is an

affirmative defense to be pleaded in a defendant’s answer, see Fed. R. Civ. P. 8(c)(1), the Court

may raise it on its own initiative, see, e.g., Scherer v. Equitable Assurance Soc’ y of the United

States, 347 F.3d 394, 400 (2d Cir. 2003) (“It is well established law in this circuit that certain

affirmative defenses, including res judicata, may be raised sua sponte.”).

       Plaintiff’s claims in this action are against the City and arise from the City’s enforcement

of Chapter 316 following the amendments to that law made effective on October 16, 2012. In

2013, Plaintiff filed Williams I (and then amended his complaint in that action three times), after

the relevant amendments to Chapter 316 became effective. He asserted claims in Williams I

against the City arising from its enforcement of Chapter 316. Thus, Plaintiff’s claims in the

present action are either the same claims that he raised against the City in Williams I, or claims

that he could have raised against it in that action. Judge Román adjudicated Williams I on the

merits when he granted summary judgment to the defendants, including the City. The doctrine of

claim preclusion therefore prevents Plaintiff from asserting claims against the City in this action.

The Court therefore dismisses Plaintiff’s claims in this action for failure to state a claim on

which relief may be granted under the doctrine of claim preclusion. 28 U.S.C.

§ 1915(e)(2)(B)(ii); see Cieszkowska v. Gray Line N.Y., 295 F.3d 204, 205-06 (2d Cir. 2002)

(holding that the plaintiff’s in forma pauperis action, which was dismissed as barred by res

judicata, was properly dismissed for failure to state a claim on which relief may be granted).




                                                  4
B.     Leave to amend

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                          CONCLUSION

       The Court directs that Clerk of Court to assign this matter to my docket, mail a copy of

this order to Plaintiff, and note service on the docket. The Court dismisses this action for failure

to state a claim on which relief may be granted under the doctrine of claim preclusion. 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Court also directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    July 3, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  5
